Citation Nr: 1122939	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  09-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for obstructive sleep apnea as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	North Dakota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel





INTRODUCTION

The Veteran, who is the Appellant, had active service from September 1964 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a 
September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran requested a Board personal hearing in July 2009.  Because the Veteran withdrew the hearing request in August 2009, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2010); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.  

2.  The Veteran gained a significant amount of weight due to service-connected disabilities, which, in turn, led to the development of sleep apnea.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, sleep apnea is secondary to service-connected disabilities.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for sleep apnea as secondary to service-connected disabilities has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Sleep Apnea

A review of the service treatment records show no evidence of complaints of or treatment for sleep apnea during service.  The Veteran does not contend otherwise.  Indeed, he asserts that his sleep apnea is the direct result of obesity caused by service-connected disabilities.

To prevail on the issue of secondary service causation, the record must show 
(1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

The Veteran has a current diagnosis of sleep apnea.  In a January 2005 private examination, the Veteran was diagnosed with obstructive sleep apnea/hypopnea syndrome.  In an August 2007 private examination, the Veteran was diagnosed with sleep apnea.


The Veteran is service connected for: distal left fibula fracture with osteoarthritis; lumbar spine osteoarthritis; right ankle osteoarthritis; left knee osteoarthritis; left hip osteoarthritis; right knee osteoarthritis; right hip osteoarthritis; and tonsillitis. 

The Board also finds that the evidence is in relative equipoise on the question of whether the Veteran's sleep apnea is proximately due to his service-connected disabilities.  The medical evidence of record confirms that after separating from service, the Veteran continually gained weight and was noted to be obese on subsequent examinations, dating from 2003 to the present.

In a June 2005 VA examination report, the VA examiner opined that obesity was a contributor to the Veteran's osteoarthritis of the ankles and knees.  In an 
August 2005 private medical opinion, the private examiner opined that the Veteran's disabilities and accelerated arthritis caused his obesity, due to the inability to exercise.  In an October 2006 private treatment record, the private examiner opined that significant weight loss would affect the Veteran's sleep apnea.  

In an August 2007 VA examination report, the VA examiner opined that the Veteran's sleep apnea was compounded by the fact that the Veteran had a difficult time controlling his weight.  In a June 2008 private medical opinion, the private examiner opined that the cause of the Veteran's sleep apnea was most likely his severe obesity.  The private examiner also opined that the Veteran could not lose weight due to the severity of the service-connected disabilities.  As such, the Board finds that the competent evidence of record raises a reasonable doubt as to whether the Veteran's sleep apnea is proximately due to his service-connected disabilities.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be 

given to the claimant. 38 U.S.C.A. § 5107(b).  For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for sleep apnea as secondary to service-connected disabilities.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for obstructive sleep apnea, as secondary to service-connected disabilities, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


